Citation Nr: 1220231	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  11-22 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 31, 1974, to December 11, 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  The Veteran waived agency of original jurisdiction (AOJ) consideration of additional evidence submitted to the Board in October 2011.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for a psychiatric disorder should also be read as including other psychiatric diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal has been revised to include consideration of all applicable diagnoses of record in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in October 2008.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The Court has held, however, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  

The Board acknowledges that, generally, a veteran is competent to give evidence about symptoms experienced in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Lay persons are not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

The Board further notes that "the Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

In this case, the Veteran contends that he has a bipolar disorder that was incurred during active service, to include as due to stress in basic training.  In his August 2011 VA Form 9 he reported he had been severely depressed in service which affected his performance leading to a mental breakdown and his discharge from service.  He testified at his October 2011 hearing that he had been involved in an incident in which he was smoking in the chow line and that he was picked on because he had problems with his feet.  He stated family members had noticed a change in his behavior upon his returned home and he provided lay statements dated in December 2008, July 2011, and August 2011 in support of that claim.  He described having been place in a room he believed was probably a hospital and having been watched 24 hours a day.  He stated he had broken down mentally after having been assigned to a confidence building course with an inability to function.  He testified that after his discharge his mother had taken him to a doctor in 1974, but that the doctor was unable to find anything wrong with him.  He reported that he had received treatment at a number of places in the early to mid 1970's and that he had been unable to locate any records of that earlier treatment.  

The Veteran's service treatment records demonstrate a normal clinical psychiatric evaluation upon enlistment examination on October 31, 1974.  In an associated report of medical history the Veteran denied having ever had depression or nervous trouble of any sort.  A November 18, 1974, report noted he was placed on a 72 hour profile with no marching, running, or jumping.  A November 29, 1974, treatment report noted he complained of left lateral leg area leg pain over the previous week.  An examination was unremarkable.  The treatment plan included arch supports.  A December 11, 1974, statement signed by the Veteran indicates he underwent a separation medical examination more than three working days prior to his departure from the place of separation with no change in his medical condition; however, the available record does not include a copy of a separation examination report.  A November 2008 service department report noted all available treatment records were submitted to VA.  A September 2010 report noted a specific search for inpatient mental treatment records dated in 1974 at Fort Polk, Louisiana, revealed no records.  The Veteran was provided notification of the unsuccessful VA effort in November 2010.

Service personnel records include a December 4, 1974, report recommending the Veteran be discharged from service.  It was noted he had been sent to a "CBP" but still lacked the demonstrated qualities in aptitude, attitude, and motivation necessary for completion of basic combat training.  An associated statement signed by the Veteran declined a separation medical examination if the discharge was approved.  A DD Form 214 shows he received an honorable discharge on December 11, 1974, for administrative purposes and that "Table 3-1, AR 601-210 applies."  The Board notes that in correspondence dated in August 2011 the Veteran's service representative asserted that Table 3-1, AR 601-210 included psychiatric disorders as an issue on this table; however, no supporting evidence was provided for the record.  

The available medical evidence includes statements from J.B.M., Psy.D., a VA clinical psychologist, dated in November 2009 and August 2011 noting the Veteran had been provided a diagnosis of bipolar disorder.  The August 2011 statement also noted, in essence, that it was likely the high stress/high demand environment of service contributed significantly to the development of his bipolar disorder, that the reasons for his service discharge may very well be explained by the presence of bipolar disorder, and that there were no corresponding complaints in school records or from family members prior to service.  A May 2011 VA examination included an Axis I diagnosis of bipolar disorder; however, that examiner noted the records were completely silent as to whether or not the Veteran received any sort of treatment for depression or manic depression in service and that the reason for his discharge could not be determined without resorting to speculation.  Social Security Administration (SSA) records include medical records showing the Veteran reported a history of depression since age 12.  

The Board notes that VA treatment records dated in April 2008 show the Veteran complained of recurrent episodes of extreme agitation and that he reported he had numerous similar episodes since his teenage years often with alternating episodes of depression.  A diagnosis of mood disorder was provided.  A June 2008 report included a diagnosis of bipolar disorder, by history.

The Board also notes that although the November 2009 and August 2011 VA clinical psychologist's opinions indicate the Veteran's bipolar disorder was likely incurred as a result of service, the opinions appear to have been provided based upon an incomplete review of the available record.  Significantly, there is no indication that records showing the Veteran had reported a history of depression since childhood.  Also, the statement that there were no corresponding complaints in school records appears to be inconsistent with the Veteran's 10th grade record which indicates a dramatic decline in his academic performance over that year.  In light of the inconsistent evidence of record and the complex nature of the issue on appeal, the Board finds that further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should asked to provide the names, addresses and approximate dates of treatment of any additional medical care providers, VA and non-VA, who provided treatment pertinent to the issue on appeal subsequent to his discharge from active service in December 1974.  He should be specially requested to provide medical records associated with any periods of incarceration or to provide authorization sufficient for VA to assist him in obtaining those records.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The AMC/RO should take appropriate action to request that the service department verify the circumstances of the Veteran's honorable discharge in December 1974, to include an explanation of the DD Form 214 section 27 remarks reference that "Table 3-1, AR 601-210 applies."  All attempts to procure records should be documented in the file.  As many requests as are necessary to obtain any relevant records must be taken, unless further efforts would be futile.

3.  Thereafter, the Veteran should be scheduled for an examination by a VA psychiatrist, or other appropriate medical specialist, for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder, to include bipolar disorder, which began during or is a result of active service.  All indicated tests and studies are to be performed.  

If, however, it is determined that an acquired psychiatric disorder existed prior to service the examiner must identify the evidence considered as the basis for that determination and address the degree of confidence with which that opinion was provided (i.e. clearly and unmistakably, or undebatably).  The examiner must also address whether any such disorder was permanently aggravated during or as a result of active service, identify the evidence considered as the basis for that determination, and address the degree of confidence with which that opinion was provided.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the AMC/RO should review the issue on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


